                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             HOT SPRINGS DIVISION

SHAWN E. BLANCHARD                                                          PLAINTIFF

vs.                              Civil No. 6:17-cv-06133

NANCY A. BERRYHILL                                                         DEFENDANT
Acting Commissioner, Social Security Administration


                                       JUDGMENT

       Comes now the Court on this the 1st day of March, 2019, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and hereby considers,

orders, and adjudicates that the decision of the Commissioner of the Social Security

Administration is AFFIRMED and Plaintiff’s Complaint is hereby dismissed with prejudice.

       IT IS SO ORDERED.

                                                        /s/Barry A. Bryant
                                                        HON. BARRY A. BRYANT
                                                        U. S. MAGISTRATE JUDGE
